department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita b07 fsa-n-158760-01 uilc 263a internal_revenue_service national_office field_service_advice memorandum for associate chief_counsel income_tax accounting cc ita from subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year year dollar_figurex dollar_figurey issues whether taxpayer’s method_of_accounting is a permissible method when it includes in inventoriable costs an estimated amount of a liability that does not meet the requirements of sec_1_446-1 and b whether the all-events test and the economic_performance requirement set forth in sec_1_446-1 and b are valid regulations in their application to inventoriable costs conclusion sec_1 taxpayer’s method_of_accounting is not a permissible method the all-events test and the economic_performance requirement set forth in sec_1_446-1 are valid regulations in their application to inventoriable costs facts application_for change in accounting_method - background taxpayer uses an accrual_method of accounting late in year taxpayer filed a form_3115 application_for change in accounting_method with the examining agents under the automatic consent provisions of section dollar_figure of revproc_94_49 1994_2_cb_705 effective for taxable years beginning on or after january year a copy of the form_3115 was filed with the national_office in year the national_office filing included a cover letter that provided a more detailed description of the change in accounting_method for environmental cleanup costs because the description of the proposed change in the copy provided to the examining agents was somewhat brief in the form_3115 taxpayer requested two principal changes the first dealt with taxpayer’s method of capitalizing additional sec_263a costs taxpayer proposed changing its method of cost capitalization from the simplified_production_method of reg sec_1_263a-2 to a facts and circumstances method the second change in accounting_method involved the identification and accrual of certain inventoriable costs - plant and environmental cleanup site costs post- retirement benefit medical costs and supplemental benefit costs taxpayer proposed capitalizing ie including in inventoriable costs these costs when they became subject_to reasonable estimation under its prior method taxpayer treated environmental cleanup costs as deductions from gross_income to arrive at net taxable_income and deducted these costs when economic_performance occurred similarly taxpayer deducted employee_benefits costs based on the provisions of sec_404 and sec_419 which generally allow the deductions to be claimed when payment for those liabilities has been made the taxpayer’s sec_481 adjustment included estimated environmental cleanup costs of dollar_figurex and estimated employee benefit costs of dollar_figurey the proposed change in accounting_method would cause taxpayer’s environmental cleanup and employee benefit costs to be included in inventoriable costs and recovered through cost_of_goods_sold rather than deducted from gross_income taxpayer’s position was that the all-events test and the economic_performance rules apply only to deductions from gross_income and do not apply to cost_of_goods_sold which is offset against total sales to determine gross_income when the form_3115 was filed taxpayer’s year year and year returns were under examination but taxpayer’s inventory cost capitalization was not a pending issue the examination of inventoriable costs was suspended as required by revproc_94_49 1994_2_cb_705 action taken on application_for change in accounting_method the assistant chief_counsel ita denied taxpayer’s application_for change in accounting_method the letter denying the request states in pertinent part the form_3115 you filed request s permission to accrue the above costs plant and site cleanup costs post-retirement medical benefits and other costs not presently included in inventoriable costs when they become subject_to reasonable estimation and to include them in inventoriable costs when they accrue revproc_94_49 does not apply to a change that involves the proper time for accruing costs under sec_461 furthermore you propose to include the above costs in inventoriable costs earlier than the taxable_year during which the costs are incurred under sec_461 contrary to reg sec_1 c ii a and reg sec_1_263a-1 after receiving the denial letter from the national_office for its requested change in accounting_method taxpayer did not file an amended_return for the year tax_year as described below taxpayer also chose to file the year tax_return using a variation of the method proposed in the form_3115 year and year tax returns on examination of taxpayer’s year and year returns form_1120 it was discovered that taxpayer used a variation of the accounting_method that it requested on its form_3115 taxpayer treated environmental cleanup costs that satisfied the all-events test including the economic_performance requirement during the year as current period expenses in this regard taxpayer deducted the entire amount of those environmental cleanup costs instead of including them in inventoriable costs which might have deferred some portion of the costs as part of the ending inventory environmental cleanup costs that did not satisfy the all- events test on the other hand were treated as inventoriable costs and recovered through cost_of_goods_sold likewise taxpayer treated employee benefit payments subject_to sec_404 and sec_419 hereafter referred to as accruable employee_benefits as current period expenses and deducted them from gross_income the accrued employee_benefits that did not comply with the rules of sec_404 and sec_419 hereafter referred to as non-accruable employee_benefits were inventoried and recovered through cost_of_goods_sold explanatory statements regulation disclosure statement form 8725r attached to the year and year returns reference sec_1_446-1 and sec_1_61-3 and disclose that taxpayer has concluded that the referenced regulation sections are invalid in their extension of sec_461 economic_performance principles to items historically and consistently described in case law and statutes not as deductions but as exclusions taxpayer asserts that its treatment of items entering into the computation of cost_of_goods_sold is supported by legislative_history of sec_461 case law and statutes that separately treat exclusions from gross_receipts and expenses and service and department of treasury pronouncements that distinguish between exclusions and expenses law and analysis issue whether taxpayer’s method_of_accounting is a permissible method when it includes in inventoriable costs an estimated amount of a liability that does not meet the requirements of sec_1_446-1 and b 1we assume that the environmental cleanup costs deducted in the taxable_year are not also included in taxpayer’s sec_481 adjustment as a downward adjustment to income 2here again we assume that the employee benefit costs deducted in the taxable_year are not also included in taxpayer’s sec_481 adjustment as a downward adjustment to income taxpayer is required to maintain inventories pursuant to sec_446 and sec_471 furthermore under sec_263a taxpayer is required to include in its inventoriable costs the direct costs of its inventory and the indirect_costs properly allocable to its inventory the sec_263a regulations however provide that a cost may not be included in inventoriable costs until the amount is incurred within the meaning of the regulations specifically reg sec_1_263a-1 provides as follows the amount of any cost required to be capitalized under sec_263a may not be included in inventory or charged to capital accounts or basis any earlier than the taxable_year during which the amount is incurred within the meaning of sec_1_446-1 for a liability to be incurred the regulations require that several criteria must have been met reg sec_1_446-1 provides as follows under such a method an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability thus the income_tax regulations clearly provide that the all-events test including the economic_performance rules of sec_461 apply to inventoriable costs consequently a cost may not be included in inventoriable costs unless and until it has satisfied the all-events test taxpayer argues revproc_94_49 1994_2_cb_705 authorized its change to include environmental cleanup and employee benefit costs in inventoriable costs before the all-events test including the economic_performance requirement was met section dollar_figure of revproc_94_49 automatically grants the consent of the commissioner to any taxpayer within the scope of the revenue_procedure to change its method_of_accounting to a method required or permitted by the final sec_263a regulations the scope of the revenue_procedure is provided in sec_3 the revenue_procedure applies to any taxpayers changing their methods_of_accounting for costs subject_to sec_263a for the first taxable_year beginning on or after date to a method required or permitted by sec_1_263a-1 sec_1_263a-2 and sec_1_263a-3 of the final sec_263a regulations thus the scope of revproc_94_49 as well as the automatic consent provisions of revproc_94_49 are limited to changes to methods required or permitted by sec_263a and the regulations thereunder taxpayer was not within the scope of revproc_94_49 and taxpayer’s proposed accounting_method was not within the automatic consent provision of revproc_99_49 because taxpayer proposed to change to a method that was neither required nor permitted by the final sec_263a regulations in fact taxpayer’s proposed method was expressly prohibited by sec_1_263a-1 thus the service properly determined that taxpayer did not have the commissioner’s consent to change to a method_of_accounting that includes costs in inventoriable costs that have not satisfied the all-events test not only did taxpayer change its method without the commissioner’s consent the method used to compute taxpayer’s income beginning in the year taxable_year is not otherwise permissible taxpayer’s method is not permissible because it is specifically prohibited by sec_1_263a-1 and sec_1_446-1 moreover taxpayer’s method_of_accounting does not clearly reflect income as required by sec_446 and sec_471 because a method_of_accounting that is plainly inconsistent with governing regulations does not clearly reflect income 439_us_522 issue whether the all-events test and the economic_performance requirement set forth in reg sec_1_446-1 and b are valid regulations in their application to inventoriable costs taxpayer has recognized that the method_of_accounting it used to compute taxable_income for the taxable_year year and year is contrary to the income_tax regulations however taxpayer maintains that those regulations are invalid because they exceed congressional intent the regulations at issue represent the service’s construction of sec_263a sec_446 and sec_461 the supreme court set the following standard for reviewing an agency’s construction of a statute in 467_us_837 when a court reviews an agency’s construction of the statute which it administers it is confronted with two questions first always is the question whether congress had directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines congress has not directly addressed the precise question at issue the court does not simply impose its own construction on the statute as would be necessary in the absence of administrative regulation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency’s answer is based on a permissible construction of the statute if congress has explicitly left a gap for the agency to fill there is an express delegation of authority to the agency to elucidate a specific provision of the statute by regulation such legislative regulations are now given controlling weight unless they are arbitrary capricious or manifestly contrary to the statute in such a case a court may not substitute its own construction of a statutory provision for a reasonable interpretation made by the administrator or an agency footnotes omitted the degree of deference given to a regulation depends first on whether the regulation is legislative or interpretive a regulation that promulgated pursuant to a specific statutory authority is a substantive rule legislative in character 81_tc_17 where the commissioner acts under specific authority the court’s primary inquiry is whether the interpretation or method is within the delegation authority 452_us_247 legislative regulations should be given controlling weight unless they are arbitrary capricious or manifestly contrary 3the supreme court recently refined the chevron_doctrine in united_states v mead corp 121_sct_2164 there the issue was the validity of a tariff classification ruling of the united_states customs service we hold that administrative implementation of a particular statutory provision qualifies for chevron_deference when it appears that congress delegated authority to the agency generally to make rules carrying the force of law and that the agency interpretation claiming deference was promulgated in the exercise of that authority delegation of such authority may be shown in a variety of ways as by the agency’s power to engage in adjudication or notice-and-comment rulemaking or by some other indication of a comparable congressional intent 121_sct_2171 emphasis added in concluding that the ruling was not entitled to chevron_deference the court focused on the fact that the ruling was not a product of a notice-and-comment rulemaking or formal adjudication indeed to claim that classifications have legal force is to ignore the reality that different customs offices issue big_number to big_number of them each year sup ct pincite accordingly we conclude that nothing in mead weakens the government’s position under chevron in that the regulations taxpayer is challenging were issued under the service’s notice- and-comment rulemaking authority and thus under mead would be entitled to chevron_deference to the statute 109_f3d_753 fed cir quoting chevron u s pincite when specific statutory authority for a regulation is not conferred the service may promulgate a regulation under the general authority of sec_7805 these are interpretive regulations and are not given as much deference as regulations based on a specific statutory authority general authority regulations are subject_to a series of tests pertaining to the underlying legislative intent courts look to whether there was a substantially contemporaneous construction of the statute by those presumed to have been aware of congressional intent 452_us_247 quoting 440_us_472 other inquiries include whether the service’s interpretation of the regulation has been consistent whether the regulation is in harmony with other statutes and regulations and the degree of scrutiny that congress devoted to the regulation upon subsequent re-enactments id the courts look to prior treasury pronouncements in order to answer these questions the crux of taxpayer’s complaint about reg sec_1_446-1 is that the regulation defines the term liability as including any item allowable as a capitalized cost or as a cost included in cost_of_goods_sold taxpayer argues that because cost_of_goods_sold is an element of the gross_income computation under sec_1_61-3 the accrual of inventoriable costs is effectively governed by sec_451 and the regulations thereunder according to taxpayer regulation sec_4the federal_circuit invalidated a legislative_regulation in 255_f3d_1357 fed cir in so doing however the court did not deviate from the standards enunciated above the regulation at issue was promulgated under sec_1502 and involved affiliated corporations filing consolidated_returns the court invalidated the regulation on the ground that its duplicated_loss factor distorts rather than reflects the tax_liability of consolidated groups and contravenes congress’ otherwise uniform treatment of limiting deductions for the subsidiary’s losses f 3d pincite in essence the court held that denying the deduction at issue would impose a tax on income that would otherwise not be taxed the regulation at issue here does not deny a deduction it merely defers the deduction to a later taxable_year sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy implementing a statutory amendment to sec_461 cannot extend to costs that will be included in inventoriable costs and cost_of_goods_sold the regulations are consistent with the congressional intent underlying the economic_performance rules of sec_461 reg sec_1_461-1 is a legislative_regulation promulgated under sec_461 which clearly authorizes the secretary to prescribe regulations that determine when economic_performance occurs this regulation provides that for purposes of implementing sec_461 the term liability is defined in reg sec_1 c ii b because the definition of the term liability is integral to the economic_performance rules the grant of authority under sec_461 extends to the regulations sec_1_446-1 where the term is actually defined even if reg sec_1_446-1 were not legislative the regulation is valid because it meets the standards set for evaluating regulations that are not promulgated pursuant to a specific grant of authority it is consistent with all the other relevant regulations and with sec_461 congress’ intent that the economic_performance requirement pertains to liabilities is clearly expressed in the statute itself the plain language of sec_461 contradicts taxpayer the section is titled certain liabilities not incurred before economic_performance subsection h which states when economic_performance occurs refers to liabilities five times the section does not mention expenses or deductions and does not itself define liabilities 6taxpayer cites 65_tc_422 nonacq 1977_1_cb_2 aff’d 584_f2d_53 5th cir 85_tc_485 69_tc_477 aff’d 630_f2d_670 9th cir for the proposition that cost_of_goods_sold is an exclusion_from_gross_income rather than a deduction none of these cases however support the proposition that the service may not promulgate regulations under sec_263a and sec_446 that determine when costs are includible in inventoriable costs and ultimately cost_of_goods_sold the b c cook courts held that amounts included in and recovered through cost_of_goods_sold were not deductions within the meaning of sec_1312 although the molsen court rejected the service’s argument that costs may not be included in cost_of_goods_sold computation before the all-events test was met the year at issue was prior to the effective date of sec_461 and sec_1_446-1 and sec_1_263a-1 the max sobel courts concluded that sec_162 which permanently disallowed deductions for illegal payments did not apply to gross_income exclusions including sales discounts rebates and cost_of_goods_sold when the regulations under were proposed commentators argued that the proposed_regulations incorrectly applied sec_461 to cost_of_goods_sold the service and treasury addressed the commentators’ arguments in treasury_decision the treasury_decision points out that the old all-events test contained in reg sec_1_461-1 expressly applied to deductible expenses congress deliberately extended the reach of the economic_performance requirement by amending sec_461 to refer to any item that is incurred further the legislative_history contemplates the application of the economic_performance rules to capital items or other items that are not deductible in the year incurred see h_r no part 98th cong 2d sess describing the difficulty of applying a discounting mechanism to capital items see also joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess providing an example applying the economic_performance rules to highway construction costs which in were ordinarily treated as deferred costs t d 1992_1_cb_155 the tax_court has on numerous occasions cited reg sec_1_446-1 and b as applicable law for example both kroger company v commissioner tcmemo_1997_2 and dayton hudson corporation v commissioner tcmemo_1997_260 favorably cite sec_1_446-1 and state that the term liability is defined in sec_1_446-1 further support for the validity of the regulations is found in the conference_report on the deficit_reduction_act_of_1984 when describing present law that is the pre- dra ‘84 law the report speaks in terms of expenses and deductions when describing the changes in the law the report speaks in terms of amounts incurred and liabilities h_r no 98th congress 2nd sess c b vol thus it is evident from the legislative_history that congress intended the focus to be on the broader term liabilities rather than the narrower concept of deductions clearly congress had the authority to defer the inclusion of costs in a taxpayer’s inventoriable costs and cost_of_goods_sold until those amounts satisfied the all- events test and the economic_performance rules furthermore the service had the authority to so interpret the code when it promulgated reg sec_1_263a-1 which provides that t he amount of any cost required to be capitalized under sec_263a may not be included in inventory any earlier than the taxable_year during which the amount is incurred within the meaning of sec_1_446-1 the regulations are consistent with the commissioner’s wide discretion under sec_446 and sec_471 to determine whether a particular method_of_accounting clearly reflects income in the early 1980s it was widely reported that because of the time_value_of_money a taxpayer that was found liable for torts could be better off from an income_tax perspective than if it were found not liable see eg mcgown structured settlements deduct now and pay later taxes this was true because the settlement of the claim could call for payments to be made over a long period but the taxpayer could deduct the entire liability in the year that the settlement was reached this fact pattern is exemplified in 102_tc_87 aff’d 71_f3d_209 6th cir in an attempt to prevent this and other distortions arising from liabilities that would not be performed until far into the future congress considered various alternatives including discounting deductions and deferring deductions h_r no part 98th cong 2d sess congress decided to defer deductions until economic_performance occurred and enacted sec_461 sec_461 was effective for taxable years after the date of enactment moreover at about this same time congress enacted the uniform_capitalization_rules under sec_263a these rules were intended to prevent distortions of income from arising because in some cases the costs of producing or reselling property were permitted to be deducted currently rather than properly matched with the future income associated with that property however congress did not make all producers or resellers subject_to sec_263a for example sec_263a does not apply to resellers that meet a dollar_figure million gross_receipts exception accordingly the regulations under sec_446 and sec_263a reg sec_1_446-1 and sec_1_263a-1 reflect the fact that the timing rules that relate to costs of producing or reselling property should be the same regardless of whether a taxpayer incurs deductible or inventoriable costs meanwhile the irs continued to pursue cases like ford motor co based on a clear_reflection_of_income theory the service prevailed in the tax_court and the sixth circuit on the clear_reflection_of_income theory the years at issue in ford motor co preceded the effective date of sec_461 thus the service has previously 7in thor power tool the supreme court recognized that sec_446 and sec_471 provide the commissioner with wide discretion in determining whether a particular method_of_accounting clearly reflects income sec_471 regulations cross-reference sec_263a and the regulations thereunder sec_263a regulations preclude including a cost in inventoriable cost prior to the date that economic_performance is satisfied litigated this issue exclusively on its sec_446 authority both the tax_court and the sixth circuit held that current deduction of a cost that will not satisfy economic_performance until long into the future does not clearly reflect income see ford motor co presumably the wide discretion enjoyed by the irs under both sec_446 and sec_471 provides ample support for the similar conclusion that currently recovering the same or similar costs through inventory and cost_of_goods_sold also does not clearly reflect income if the method doesn’t clearly reflect income the regulations at issue are a valid exercise of the commissioner’s discretion to determine whether a particular method clearly reflects income finally the regulations are consistent with congressional disapproval in sec_461 of reducing taxable_income by recovering costs prior to economic_performance the contrary conclusion would emasculate sec_461 for a significant segment of taxpayers manufacturers and resellers moreover because product_liability claims arising from defectively manufactured or designed products are arguably costs incurred by reason of a production activity a conclusion that inventoriable costs are not subject_to the economic_performance requirement would nullify the holdings in ford motor co case development hazards and other considerations taxpayer’s arguments are without merit we nonetheless are keenly interested whenever the validity of a regulation is challenged please keep the national_office apprized of the progress of this case this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions heather maloy by jeffery g mitchell senior technician reviewer branch cc ita b07
